Case 1:19-mc-00166-RA-SDA Document 79-2 Filed 10/21/20 Page 1 of 6




                  &YIJCJU#
      Case 1:19-mc-00166-RA-SDA Document 79-2 Filed 10/21/20 Page 2 of 6




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                              x
                                              :
                                              :
In Re Ex Parte Application of Porsche
Automobil Holding SE for an Order Pursuant to :
                                              : Case No. 1:19-mc-00166-RA-SDA
28 U.S.C. § 1782 Granting Leave to Obtain
                                              :
Discovery for Use in Foreign Proceedings.
                                              :
                                              :
                                              :
                                              :
                                              :
                                              :
                                              x

      FOURTH SUPPLEMENTAL DECLARATION OF DR. MARKUS MEIER IN
        SUPPORT OF PORSCHE AUTOMOBIL HOLDING SE’S [PROPOSED]
           SUR-REPLY IN FURTHER OPPOSITION TO RESPONDENTS’
                  MOTION FOR RECIPROCAL DISCOVERY

               DR. MARKUS MEIER declares the following under penalty of perjury pursuant to

28 U.S.C. § 1746:

               1.      I am a partner with the law firm of Hengeler Mueller Partnerschaft von

Rechtsanwälten mbB in Frankfurt am Main, Germany. I previously have submitted declarations

in this matter on March 26, 2019, May 14, 2019, September 20, 2019, and September 7, 2020. I

submit this declaration in support of Applicant Porsche Automobil Holding SE’s (“PSE”)

[Proposed] Sur-Reply in Further Opposition to the Motion for Reciprocal Discovery of

Respondents Elliott Associates, L.P., Elliott Capital Advisors, L.P., Elliott International Capital

Advisors Inc., and Elliott Management Corporation (together, “Elliott”), in order to correct certain

misstatements and mischaracterizations in Elliott’s Reply.

               2.      Elliott claims that PSE possesses control over Volkswagen AG (“VWAG”)

that would enable PSE to obtain “any information” from VWAG, including the expansive

discovery Elliott seeks in this matter, in part based on an October 24, 2018 judgment of the
      Case 1:19-mc-00166-RA-SDA Document 79-2 Filed 10/21/20 Page 3 of 6




Regional Court of Stuttgart in the Greenwich Action ruling that VWAG was permitted to disclose

to PSE certain “inside information.” (Dkt. 76 (“Suppl. Broich/Gierke Decl.”) ¶ 10; Dkt. 75

(“Reply”) at 8; see also October 24, 2018 Ruling ¶¶ 240-45.) That is incorrect. As an initial

matter, the Regional Court of Stuttgart ordered that the judge who issued the October 24, 2018

decision should be recused due to a conflict of interest, and PSE vigorously disputes the judge’s

ruling as both a factual and legal matter on appeal. However, even if the judge’s ruling is found

to be correct—which it is not—the judge merely held that VWAG was permitted to provide PSE

with “inside information,” which, under German law, is non-public information with significant

potential to impact the share price of the company that holds the information. The Stuttgart judge’s

decision would not provide a basis for VWAG to disclose to PSE documents outside of this narrow

category of information. The documents that Elliott has requested in this Section 1782 matter

would not qualify as “inside information,” since the documents do not, to PSE’s knowledge,

contain information that would significantly impact the current share price of PSE. Outside of the

category of “inside information,” even if the Stuttgart decision is assumed to be correct, VWAG’s

obligations to preserve the confidentiality of its corporate information under German law continue

to apply. (See Dkt. 71 (“Döss Decl.”) ¶¶ 15-17.) Similarly, the expectation that VWAG will

inform PSE of risks threatening VWAG’s ability to continue operating as an economically viable

company does not provide a basis for VWAG to provide to PSE the documents that Elliott seeks

now. (Compare Reply at 10 n.11, and Suppl. Broich/Gierke Decl. ¶ 13, with Döss Decl. ¶ 5.) This

exception to the limits on disclosure of confidential information permits VWAG only to disclose

to PSE risks potentially jeopardizing VWAG’s ability to continue as a going concern. (Döss Decl.

¶ 5.) The exception does not provide a legal basis for VWAG to disclose to PSE documentary

evidence concerning risks that VWAG previously publicly disclosed, as is the case here.



                                                -2-
      Case 1:19-mc-00166-RA-SDA Document 79-2 Filed 10/21/20 Page 4 of 6




                3.         Elliott claims that, if VWAG produced the requested discovery to PSE,

VWAG would not be bound by Section 131, Paragraph 4 of the German Stock Corporation Act,

which requires VWAG to provide the same information to other shareholders on request. (Reply

at 9; Suppl. Broich/Gierke Decl. ¶ 7; see also Döss Decl. ¶ 17.) Elliott maintains that this section

is “inapplicable” given the “special legal relationship” between PSE and VWAG. (Suppl.

Broich/Gierke Decl. ¶ 7.) That is incorrect. The exception Mr. Broich and Dr. Gierke rely on

reads, in relevant part:

                Where information has been provided to a stockholder because of
                his capacity as such, and this was done outside of the general
                meeting, it is to be provided to every other stockholder making a
                corresponding request at the general meeting, even if such
                information is not required in order to appropriately adjudge the
                item of business set out in the agenda. […] The first and second
                sentences shall not apply if a subsidiary company (section 290
                subsections (1) and (2) of the Commercial Code (HGB)), a joint
                venture (section 310 (1) of the Commercial Code (HGB)) or an
                associated enterprise (section 311 (1) of the Commercial Code
                (HGB)) issues the information to a parent company (section 290
                subsections (1) and (2) of the Commercial Code (HGB)) for
                purposes of including the company in the consolidated financial
                statements of the parent company and the information is required
                for this purpose.

German Stock Corporation Act § 131, ¶ 4 (emphasis added). Accordingly, to be exempted from

disclosure, information must be shared for the purposes of preparing consolidated balance

sheets. Elliott’s requested “reciprocal” discovery does not fit that exception.

                4.         Elliott claims that PSE has borne 4.5 million Euros in costs respectively

associated with terminating the proceedings against Hans Dieter Pötsch and Herbert Diess by the

Public Prosecution Office of Braunschweig. (See Suppl. Broich/Gierke Decl. ¶¶ 12, 22 & Ex. 3.)

That is incorrect. Mr. Broich and Dr. Gierke and the article they quote are mistaken. Rather,

VWAG bore this amount. VWAG publicly explained in its Half-Yearly Financial Report for the



                                                   -3-
      Case 1:19-mc-00166-RA-SDA Document 79-2 Filed 10/21/20 Page 5 of 6




period from January through June 2020, as well as at its General Assembly on September 30, 2020,

that VWAG has borne the costs associated with the criminal proceedings against Hans Dieter

Pötsch and Herbert Diess in Braunschweig. (Ex. 1 at 5.)1

               5.     Mr. Broich and Dr. Gierke’s claim that PSE formed a “de facto group” with

VWAG is misleading. (Suppl. Broich/Gierke Decl. ¶ 11.) The discussion in the legal brief Elliott

cites, (id.), reflects that PSE considered acquiring a controlling stake in VWAG in 2008 depending

on economic considerations. However, although PSE eventually acquired the majority of voting

shares in VWAG, a change of VWAG’s by-laws which was resolved by VWAG’s general meeting

in 2009 reserved two seats on the VWAG supervisory board for the German State of Lower

Saxony, and prevented PSE from appointing a majority of the members of VWAG’s supervisory

board. (See Döss Decl. ¶¶ 12-13.) In addition, PSE cannot direct VWAG’s management board.

               6.     Elliott claims that German plaintiffs’ discovery requests put before the

Regional Court of Stuttgart were not rejected “but simply . . . never ruled upon.” (Reply at 6; see

also Suppl. Broich/Gierke Decl. ¶¶ 15-19.) This distinction is immaterial. When a German court

does not consider evidence offered to be permissible or significant, it will typically not issue a

separate decision saying so; it will simply not issue a decision on the issue before rendering the

final judgment.




1
        Attached as Exhibit 1 is an excerpt of the VWAG Half-Yearly Financial Report for the
period from January through June 2020.

                                                -4-
Case 1:19-mc-00166-RA-SDA Document 79-2 Filed 10/21/20 Page 6 of 6
